545 F.3d 1106 (2008)
UNITED STATES of America, Plaintiff-Appellant,
v.
COMPREHENSIVE DRUG TESTING, INC., Defendant-Appellee.
Major League Baseball Players Association, Petitioner-Appellee,
v.
United States of America, Respondent-Appellant.
In re Search Warrants Executed On April 8, 2004 at Cdt, Inc.,
Seal 1, Plaintiff-Appellant,
v.
Seal 2, Defendant-Appellee.
Nos. 05-10067, 05-15006, 05-55354.
United States Court of Appeals, Ninth Circuit.
Filed September 30, 2008.
Erika R. Frick, USSF-Office of the U.S. Attorney, San Francisco, CA, for Plaintiff-Appellant.
David P. Bancroft, Jeffrey C. Hallam, Esq., David J. Silbert, Esq., Keker & Van Nest, LLP, San Francisco, CA, for Defendant-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.